Dismissed and Memorandum Opinion filed August 15, 2019.




                                      In The

                         Fourteenth Court of Appeals

                               NO. 14-19-00507-CV

                         MERCEDES WEISHALLA, Appellant
                                        V.
                          JENJA APARTMENTS, Appellee

              On Appeal from the County Civil Court at Law No. 1
                            Harris County, Texas
                       Trial Court Cause No. 1071282

                            MEMORANDUM OPINION

      This is an attempted appeal from a proposed post-judgment order that was
never signed by the trial court. Appellant is trying to recover funds held in the
registry of the court.

       Appellant filed a motion to withdraw those funds and submitted a proposed
order to the trial court. For reasons unknown to this court, the County Civil Court
at Law No. 1 did not rule on appellant’s motion.
      Generally, appeals may be taken only from final judgments. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). However, some post-judgment
orders are appealable, but we have no signed order in this case. Appellant must
obtain a ruling on her post-judgment motion to withdraw funds before she can file
an appeal. Any possible remedy for a refusal to sign an order is by a petition for a
writ of mandamus, not by appeal.

      On July 3, 2019 notification was transmitted to the parties, of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed a
response demonstrating grounds for continuing the appeal on or before August 2,
2019. See Tex. R. App. P. 42.3(a). Appellant did not file a response.

      Accordingly, the appeal is ordered dismissed.

                                   PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.




                                         2